                                              L A W   O F F I C E S
                            HERIBERTO J. RODRIGUEZ, PLLC
                                          A T T O R N E Y S   A T   L A W



HERIBERTO J. RODRIGUEZ
OF COUNSEL                                                                                      PARALEGAL
WILLIAM H. GRAE*                                                                                MARLA DEJESUS

*ADMITTED NY & NJ




                                                                    May 21, 2021

          By ECF Only
          Hon. Sarah L. Cave, M.J.
          United States District Court, Southern District of New York
          Daniel Patrick Moynihan Courthouse\
          500 Peral Street, Room 1670 / Courtroom 18A
          New York, NY 10007

                    RE:   Suriel Monte de Oca v. Dela Cruz et al.
                          United States District Court, Southern District of New York
                          Case No.:      1:20cv08442 (VSB)

          Dear Magistrate Judge Cave:

                  I continue to represent plaintiffs in the above-referenced action. This letter is to
          request a thirty (30) day adjournment of the dates set forth in the Court’s Order, dated April
          23, 2021, pertaining to the Court’s conduct of an inquest in connection with the prior grant
          by Judge Broderick of judgment by default due to the failure of any of the served
          Defendants to appear. There have been no prior requests to adjourn these dates, and insofar
          as Defendants have neither appeared in this action nor communicated with my office in
          any manner, I have been unable to find out whether they consent.

                  This action was commenced on behalf of the named plaintiff, Edilanyi M. Suriel
          Monte De Oca, (“Ms. Monte de Oca”), as well as a proposed class of all similarly-situated
          employees of the Zero Lounge Restaurant. Defendants’ default eliminated the discovery
          that I had anticipated would be used to identify other members of the proposed class.
          Nonetheless, I seek the requested adjournment to obtain necessary information and
          documentation from two (2) additional former employees of the restaurant whom we have
          been able to identify. As was the case with Ms. Monte de Oca, these individuals were also
          employed by Defendants but were required inter alia to exclusively rely on tips and work
          without any regular pay in violation of applicable legal requirements. I have not yet had
          an opportunity to meet with these two individuals to obtain the necessary specifics and
          evidentiary proof to submit to the Court.

                 Currently, the deadline for Plaintiff to submit proposed findings of fact and
          conclusions of law is May 25. I respectfully request that this deadline be adjourned to June


           1 4 1 0 WH I T E P L A I N S R O A D • B R O N X , N E W Y OR K • 1 0 4 6 2
                    P H O N E : 7 1 8 - 7 9 2- 7 1 0 0 • F A X : 3 4 7 - 8 1 0 - 5 0 5 6
May 21, 2021
Page (2) of (2)

25, and that the deadline set by the Court for Defendants to potentially respond, currently
June 8, be adjourned to July 15 (a little more than 30 days because of the two (2)
intervening holidays).

        Your Honor’s prior Order also required Plaintiffs to serve the Court’s scheduling
Order and file proof of service on Defendants no later than May 25, 2021. I request that
the Court adjourn this date as well and permit Plaintiffs to file proof of service of the
original Scheduling Order (4/23/2021), as well as any superseding Order, by mail only to
Defendants’ last known addresses, by June 25, 2021.

        To summarize the new/adjourned deadlines we request:

 Deadline To:                              Prior Date         Requested New Date
 Serve and file proof of service of        5/25/2021          6/25/2021
 Scheduling Order by moving Plaintiffs
 Submit proposed findings of fact and      5/25/2021          6/25/2021
 law by moving Plaintiffs
 Respond to Plaintiffs’ proposed           6/8/2021           7/15/2021
 findings of fact and law and/oror
 requests   in-court     hearing   by
 Defendants

        Should the Court require any additional information, I would be grateful for an
opportunity to provide same. In any event, we remain grateful for the Court’s consideration
of this matter.

                                                      Respectfully submitted,


                                                      William H. Grae, Esq.
                                                      WH@Grae.law
/WHG

    Plaintiff's requested extension (ECF NO. 64) is GRANTED. Plaintiff shall submit its proposed
    findings of fact and conclusions of law concerning damages, along with proof of service of
    this Order and the Court's April 23, 2021 Scheduling Order (ECF No. 63), by June 25, 2021.
    Defendants shall submit their response, if any, to Plaintiff's submission by July 15, 2021.
    The terms of the Court's April 23, 2021 Scheduling Order are incorporated by reference.

    The Clerk of Court is respectfully directed to close ECF No. 64.

    SO ORDERED        5/21/2021
